Case 8:17-cv-02447-WFJ-AAS Document 142 Filed 10/31/19 Page 1 of 5 PageID 2133



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 HILDA VAN HOEK,

        Plaintiff,

 v.
                                                               Case No. 8:17-cv-2447-T-36AAS
 MCKESSON CORPORATION; PSS
 WORLD MEDICAL, INC.; MCKESSON
 MEDICAL-SURGICAL INC.; and
 MCKESSON MEDICAL-SURGICAL TOP
 HOLDINGS INC.,

          Defendants.                            /

         PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                         (Expedited consideration would be appreciated.)

        Plaintiff Hilda van Hoek moves for an extension of time of 18 business days, from

 November 1, 2019, until Monday, December 2, 2019, to file her response in opposition to

 Defendants’ Motion for Summary Judgment (Doc.128), including Plaintiff’s memorandum in

 opposition to the motion, statement of disputed facts, and evidentiary documents in support of

 Plaintiff’s opposition to the motion. Plaintiff requests this extension of time due to the volume of

 the record in this case, including thousands of pages of documents and massive electronic data files;

 the novelty of the issues; the need to obtain affidavits from witnesses; and deadlines and

 commitments in other matters which are not subject to alteration.

        Under Rule 6(b)(1)(A), the Court may extend the time for to perform an act upon a showing

 of good cause. The rule “gives the court wide discretion to grant a request for additional time that

 is made prior to the expiration of the period originally prescribed.” 4B Wright & Miller, Federal
Case 8:17-cv-02447-WFJ-AAS Document 142 Filed 10/31/19 Page 2 of 5 PageID 2134



 Practice & Procedure, Fed. Prac. & Proc. Civ. § 1165 (4th ed.). “An application for extension of

 time under Rule 6(b)(1)(A) normally will be granted in the absence of bad faith on the part of the

 party seeking relief or prejudice to the adverse party.” Id.

         This is in contrast to Rule 6(b)(1)(B), which provides that where the motion for extension

 of time is filed after the expiration of the period original prescribed, an extension of time is granted

 only upon a showing of “excusable neglect.”

         As our circuit has held, “[a] timely motion to extend is reviewed [under Rule 6(b)(1)(A)] for

 good cause, not excusable neglect, and “should be liberally granted absent a showing of bad faith

 or undue prejudice.” Lizarzo v. Miami-Dade Corrections and Rehabilitation Department, 878 F.3d

 1008, 1012 (11th Cir. 2019) (citations and internal quotation marks omitted).

         In Sensi v. Florida Officers of Court, 737 Fed. Appx. 433 (11th Cir. 2018), the plaintiff

 moved for a 30-day extension of time to object to a report and recommendation of the magistrate

 judge. The district court denied the motion, despite the plaintiff’s assertion that he had received the

 report and recommendation only one day before the due date for his response. The Eleventh Circuit

 reversed, holding that it was an abuse of discretion to deny the requested 30-day extension of

 time. Id. at 436.

         The instant case involves not only a voluminous record, but issues of complexity such as

 whether and how the principles established involving unequal payment of wages or salaries apply

 to commission-based earnings; whether Plaintiff suffered actionable adverse employment actions

 with respect to accounts and sub-accounts of multiple customers over the course of nearly seven

 years; which of the defendant corporations is responsible for the alleged discrimination and in what

 capacity; whether the Lilly Ledbetter Fair Play Act applies to Plaintiff’s claims under federal law;


                                                    2
Case 8:17-cv-02447-WFJ-AAS Document 142 Filed 10/31/19 Page 3 of 5 PageID 2135



 whether interpretations of federal law under the Lilly Ledbetter Fair Pay Act apply to Plaintiff’s

 claims under the Florida Civil Rights Act; the interplay of administrative complaints filed under

 federal and state law; the scope and effect of “no cause” determinations made by the Florida

 Commission on Human Relations in excess of 180 days after the filing of an administrative

 complaint; whether the doctrine of judicial estoppel is triggered by a complainant’s response to an

 administrative inquiry asking if the complainant wishes the FCHR to continue its investigation of

 a complaint that has been pending in excess of 180 days; the effect of Florida rules of civil

 procedure and case law and decisions of the Thirteenth Judicial Circuit Court on Plaintiff’s federal

 claims prior to removal of the claims currently before this Court; whether Plaintiff must identify a

 comparator as part of her prime facie case in light of Lewis v. City of Union City, Georgia, 934 F.3d

 1169 (11th Cir. 2019); and whether new acts of discrimination occurring during the pendency of

 judicial and administrative proceedings are subject to federal and state charge-filing and exhaustion

 requirements.

        Plaintiff’s undersigned counsel has conferred with defense counsel, who state that they do

 not object to a two-week extension of the deadline for van Hoek’s response to the Motion for

 Summary Judgment but do object to an extension of any greater length. However, a two-week

 extension will not be sufficient for all work necessary to oppose Defendants’ extensive statement

 of undisputed facts (which is 30 pages long and contains 121 paragraphs, most of which are

 comprised of multiple sentences with separate factual allegations and record cites, and many of

 which contain footnotes with further assertions and record cites) and memorandum of law (which,

 as noted above, involves complex legal issues).




                                                   3
Case 8:17-cv-02447-WFJ-AAS Document 142 Filed 10/31/19 Page 4 of 5 PageID 2136



           In addition, unavoidable commitments of counsel Peter Helwig preclude completion within

 only two more weeks, including medical treatments for injuries sustained in a bicycle accident; a

 scheduled oral argument at the Eleventh Circuit Court of Appeals on November 6, 2019, in Ross

 v. Commissioner (Case No. 18-12083); an administrative appeal in another case which must be filed

 by November 12, 2019; and a commitment to attend the annual meeting of the College of Labor and

 Employment Lawyers in New Orleans on November 9, 2019, for the purpose of being inducted into

 that organization. The November 6, 2019, Eleventh Circuit argument will require at least three days’

 preparation, as Mr. Helwig did not represent the appellant in the district court and will need to

 master an extensive record. The oral argument was scheduled by the Court of Appeals after the

 deadlines were reset in this case on August 27, 2019, and as such the date of the oral argument was

 unknown when counsel agreed to the deadline for response to McKesson’s summary judgment

 motion.

        This motion is made within the original deadline and therefore does not require a showing

 of excusable neglect. Rule 6(b)(1)(B).

      WHEREFORE, Plaintiff moves that the time be extended to December 2, 2019, for filing her

 response to Defendant’s Motion for Summary Judgment, including her memorandum in opposition

 to the motion, statement of disputed facts, and evidentiary documents in support of Plaintiff’s

 opposition to the motion.

                                      Rule 3.01(g) Certificate

        As stated above, defense counsel consents to Plaintiff being granted a two-week

 enlargement, but not longer.




                                                  4
Case 8:17-cv-02447-WFJ-AAS Document 142 Filed 10/31/19 Page 5 of 5 PageID 2137



 Dated: October 31, 2019                  Respectfully submitted,

                                          /s/ Peter F. Helwig
                                          Peter F. Helwig
                                          Florida Bar No. 0588113
                                          HARRIS & HELWIG, P.A.
                                          6700 South Florida Avenue, Suite 31
                                          Lakeland, Florida 33813
                                          Phone: (863) 648-2958
                                          Facsimile: (863) 619-8901
                                          Email: pfhelwig@tampabay.rr.com

                                          /s/ Kathryn S. Piscitelli
                                          Kathryn S. Piscitelli
                                          Florida Bar No. 0368598
                                          P.O. Box 691166
                                          Orlando, FL 32869-1166
                                          Phone: (407) 491-0143
                                          Email: kpiscitelli1@cfl.rr.com


                                          Attorneys for Hilda van Hoek




                                      5
